Citation Nr: 1336290	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial evaluation for erectile dysfunction, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in September 2011, and a transcript of the hearing is associated with his claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for his service-connected erectile dysfunction, which is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).  The grant of service connection for his erectile dysfunction was secondary to service-connected prostate cancer.  

During his September 2011 hearing, the Veteran indicated that he had been scheduled for prostate treatment in late September 2011, but that such treatment was cancelled.  He indicated that the appointment was rescheduled.  The Veteran indicated during his hearing that all treatment is with VA.  However, such treatment records have not been obtained.  Accordingly, to ensure a complete record, the RO should obtain and incorporate into his claims folder or Virtual VA all medical records of treatment the Veteran has received for genitourinary problems between May 2011 and December 2011 and from September 2012 (records dated prior to May 2011 and from January 2012 to September 2012 are already of record).  

The Board also notes that the case must be remanded to the RO to have the RO issue a supplemental statement of the case on the matter of whether a compensable rating is warranted for the Veteran's erectile dysfunction, as a supplemental statement of the case was not issued after the June 2011 VA examination and subsequent to the receipt of numerous VA treatment records which are contained in Virtual VA, and one is necessary under 38 C.F.R. § 19.37 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to secure for the record all VA medical records of treatment the Veteran has received for genitourinary problems from May 2011 through December 2011 and from September 2012.  Also, if the Veteran alleges that he has penile deformity, schedule a VA examination to confirm or negate penile deformity due to his service-connected prostate disability.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of all evidence which has been received since the January 2011 statement of the case, including the June 2011 VA genitourinary examination report and any additional VA medical records.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


